Title: To John Adams from Parish & Thomson, 7 March 1783
From: Parish & Thomson
To: Adams, John


Sir
Hamburg 7 March 1783

After having been under the Necessity of writing in answer to Mr. Thaxter a few post days ago, that we were not able to procure any information about your Son, it is now with particular Pleasure that we have the honour to inform your Excellency that the young Gentleman was at Copenhagen on the 1st. Instant. Our friend there writes us that a Mr. Adams lately arrived from Stockholm was about setting off for Kiel in the Packet, that he called at his lodgings but he was gone out; our friend proposed to wait on him again next morning & would I render him every agreeable Service. We flatter ourselves that this can be no other than your Son & it makes us very happy to have the Pleasure of relieving your anxiety on his account; we may now expect to see him soon in this City, & beg leave to assure your Excellency, of our paying every attention to him, during his Stay here.—

Our Magistrates propose writing to your Excellency or to Dr Franklin, relative to a commercial Treaty with America;—if they do, we wish You wou’d desire them to settle first a Demand we have against them for the illegal Detention of two Ships, which they stopt here in 1776, on a supposition of their being American Property, by which our friend Mr. John Ross of Philadelphia suffered a Loss of £1100.—Str.— We request the Favour to give information hereof to Dr Franklin.—
We have the honour to be, / Your Excellency’s / most obedient & very / humble Servants
Parish & Thomson

